Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes without significantly more. The claim(s) recite(s) mental processes – concepts performed in the human mind. 
Regarding claim 1, with the exception of the recitation of ‘a processor; a machine-readable storage medium comprising instructions executable by the processor’, the claim recites mental processes and can be performed in the human mind. If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures ILLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer implemented method for “anonymous loan shopping” was an abstract idea because it could be “performed by 
A human can ‘determine, based on event attributes of each event received in a first time window, a first number of events associated with a first event type that are received in the first time window, wherein the first event type is one of a plurality of event types and wherein each event type, of the plurality of event types, corresponds to an amount of resource consumed by an event associated with the event type’. Given the broadest reasonable interpretation the ‘determine…’ limitation is merely making an observation or determination by a comparison. That is mental process performed in the human mind. A human can ‘ detect whether events associated with the first event type 
Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional element ‘a processor; a machine-readable storage medium comprising instructions executable by the processor’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). The additional elements of determine, based on event attributes of each event received in a first time window, a first number of events associated with a first event type that are received in the first time window, wherein the first event type is one of a plurality of event types and wherein each event type, of the plurality of event types, corresponds to an amount of resource consumed by an event associated with the event type; and detect whether events associated with the first event type received in the first time window are part of an event storm based on a comparison between the first number of events and a first threshold, the first threshold being associated with the first event type and the first time window are directed to aspects of collecting information, analyzing it, and analysis in Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016).  2106.05(f). Also, the additional elements stated of determine, based on event attributes of each event received in a first time window, a 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements ‘a processor; a machine-readable storage medium comprising instructions executable by the processor’ do not provide significantly more than the recited judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)). 


 Claim 3 recites ‘the second time window is bigger than and overlaps with the first time window’. This limitation can be performed in the human mind. This limitation is nothing more than making an evaluation or judgement. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. There are no elements that provide “significantly more” than the recited judicial exception.
Claim 4 recites ‘determine, based on event attributes of each event received in a third time window, a third number of events associated with a second event type that are received in the third time window; and detect whether events associated with the second event type received in the third time window are part of an event storm based 
Claim 5 recites ‘the first event type corresponds to a first event attribute, and the instructions are executable by the processor to determine an event as being associated with the first event type in response to the event having the first event attribute’. These limitations can be performed in the human mind. These limitations are nothing more than making an observation and performing an evaluation or judgement. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The claim does not recite a technological solution to a technological problem and are directed to a generic computing system. There are no elements that provide “significantly more” than the recited judicial exception.


Claim 7 recites ‘the first event attribute type is one of: a device at which an event originated, wherein the plurality of possible values for the device comprises a first server and a first switch, a component of the device to which the event relates, wherein the plurality of possible values for the component of the device comprises a baseboard management controller (BMC) of the first server and a first port of the first switch, and an event significance of the event, wherein the plurality of possible values for the event significance comprises information and lifecycle’. These limitations can be performed in the human mind. These limitations are nothing more than making an observation and performing an evaluation or judgement. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out 

Claim 8 recites ‘in response to detecting that the events associated with the first event type received in the first time window are part of an event storm, the instructions are executable by the processor to suppress each event of the first number of events’. These limitations can be performed in the human mind. These limitations are nothing more than making an observation and performing an evaluation or judgement. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The claim does not recite a technological solution to a technological problem. There are no elements that provide “significantly more” than the recited judicial exception.

Claim 9 recites ‘each event is associated with a computing environment’. These limitations can be performed in the human mind. These limitations can be performed in the human mind. These limitations are nothing more than making an observation. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The claim does not recite a technological solution to a technological problem. There are no elements that provide “significantly more” than the recited judicial exception.


Regarding claim 11, with the exception of the recitation of ‘by a processing resource’, the claim recites mental processes and can be performed in the human mind. If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures ILLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer implemented method for “anonymous loan shopping” was an abstract idea because it could be “performed by humans without a computer”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or 
A human can ‘receiving a first time window and a first threshold that is associated with a first event type and the first time window, wherein the first event type corresponds to a first set of event attributes, wherein the first event type is one of a plurality of event types, and wherein each event type corresponds to an amount of resource consumed by an event associated with the event type’. A human can ‘performing a first determination as to whether a first number of events associated with the first event type received in the first time window exceeds the first threshold, wherein an event is determined as being associated with the first event type in response to the event having each event attribute of the first set of event attributes’. Given the broadest reasonable interpretation the ‘determination…’ is merely making an observation or determination by a comparison. That is mental process performed in the human mind. A human can ‘detecting, by the processing resource, whether events associated with the first event type received in the first time window are part of an event storm based on the first 
Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional element ‘a processing resource’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). The additional elements of receiving a first time window and a first threshold that is associated with a first event type and the first time window, wherein the first event type corresponds to a first set of event attributes, wherein the first event type is one of a plurality of event types, and wherein each event type corresponds to an amount of resource consumed by an event associated with the event type; performing a first determination as to whether a first number of events associated with the first event type received in the first time window exceeds the first threshold, wherein an event is determined as being associated with the first event type in response to the event having each event attribute of the first set of event attributes; and detecting whether events associated with the first event type received in the first time window are part of an event storm based on the first determination are directed to aspects of collecting information, analyzing it, and analysis in Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016).  2106.05(f). Also, the additional elements stated of determine, based on event attributes of each event received in a first time window, a first number of events associated with a first event type that are received in the first time 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements ‘a processing resource’ do not provide significantly more than the recited judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)). 

Claim 12 recites ‘receiving a second time window and a second threshold associated with the first event type; performing a second determination as to whether a 

Claim 13 recites ‘the second time window is bigger than and overlaps with the first time window’. This limitation can be performed in the human mind. This limitation is nothing more than making an evaluation or judgement. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. There are no elements that provide “significantly more” than the recited judicial exception.

Claim 14 recites ‘receiving a third time window and a third threshold associated with a second event type; performing a third determination as to whether a third number of events associated with the second event type received in the third time window exceeds the third threshold; and detecting whether events associated with the second event type received in the third time window are part of an event storm based on the 

Claim 15 recites each event is received from a data center. These limitations can be performed in the human mind. These limitations are nothing more than making an observation. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The claim does not recite a technological solution to a technological problem. There are no elements that provide “significantly more” than the recited judicial exception.

Regarding claim 16, with the exception of the recitation of ‘A non-transitory computer-readable medium comprising instructions for detection of event storms, the instructions being executable by a processing resource’, the claim recites mental 
A human can ‘determine, based on event attributes of each event received in a first time window, a first number of events associated with a first event type that are received in the first time window, wherein the first event type is one of a plurality of event types and wherein each event type, of the plurality of event types, corresponds to an amount of resource consumed by an event associated with the event type’. Given the broadest reasonable interpretation the ‘determine…’ limitation is merely making an observation or determination by a comparison. That is mental process performed in the human mind. A human can ‘ detect whether events associated with the first event type received in the first time window are part of an event storm based on a comparison between the first number of events and a first threshold, the first threshold being associated with the first event type and the first time window’. Given the broadest reasonable interpretation a human can make an observation based on comparison. That is mental process performed in the human mind. 
Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional element ‘A non-transitory computer-readable medium comprising instructions for detection of event storms, the instructions being executable by a processing resource’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). The additional elements of determine, based on event attributes of each event received in a first time Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016).  2106.05(f). Also, the additional elements stated of determine, based on event attributes of each event received in a first time window, a first number of events associated with a first event type that are received in the first time window, wherein the first event type is one of a plurality of event types and wherein each event type, of the plurality of event types, corresponds to an amount of resource consumed by an event associated with the event type; and detect whether events associated with the first event type received in the first time window are part of an event storm based on a comparison between the first number of events and a first threshold, the first threshold being associated with the first event type and the first time window does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". Considering the claim as a whole, the claim limitations do not reflect an improvement to technology or technical field. The claim does not recite a technological solution to a technological problem. The claim only 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements ‘A non-transitory computer-readable medium comprising instructions for detection of event storms, the instructions being executable by a processing resource’ do not provide significantly more than the recited judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)). 

Claim 17 recites ‘determine, among a plurality of events received in a second time window that is bigger than and that overlaps with the first time window, a second number of events associated with the first event type; and detect whether events associated with the first event type received in the second time window based on the second number of events and a second threshold associated with the first event type’. This limitation can be performed in the human mind. This limitation is nothing more than making an evaluation or judgement. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. There are no elements that provide “significantly more” than the recited judicial exception.


Claim 18 recites ‘determine an event as being associated with the first event type in response to the event having each event attribute of the first set of event attributes’. These limitations can be performed in the human mind. These limitations are nothing more than making an observation and performing an evaluation or judgement. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The claim does not recite a technological solution to a technological problem and are directed to a generic computing system. There are no elements that provide “significantly more” than the recited judicial exception.

Claim 19 recites ‘the plurality of event types comprises a second event type, resource consumption of events associated with the second event type is different from resource consumption of events associated with the first event type, the first time window, second time window, first threshold, and second threshold are different from third time window, fourth time window, third threshold, and fourth threshold, respectively, associated with the second event type’. These limitations can be performed in the human mind. These limitations are nothing more than making an observation and performing an evaluation or judgement. These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The claim does not recite a technological solution to a technological problem. There are no elements that provide “significantly more” than the recited judicial exception


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
USPN 20100052924 – discloses detecting an alarm storm if the rate of autonomous notifications exceeds a specified predetermined threshold, then the alarm storm management function will be triggered and remain in operation until the alarm rate drops to a safe level. In one preferred embodiment, the alarm rate hitting the receiver is the trigger condition and this rate is monitored. Alarms correspond to faults in the network. When the alarm rate hitting the receiver exceeds a predetermined amount, an alarm storm is occurring and the alarm storm management function may be triggered. The alarms are tracked based on alarm type during a time period. Also discloses suppressing alarms that exceed a threshold based on event type.
USPN 20170192872 – discloses evaluating flood of events based on anomaly type and occurrence of event type in a time slot.

None of the references cited or found by the Examiner discloses the limitations  each event type, of the plurality of event types, corresponds to an amount of resource consumed by an event associated with the event type; and detect whether events associated with the first event type received in the first time window are part of an event storm based on a comparison between the first number of events and a first threshold, the first threshold being associated with the first event type and the first time window.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Yolanda L Wilson/           Primary Examiner, Art Unit 2113